625 F.2d 1311
UNITED STATES of America, Plaintiff-Appellee,v.Arthur Randall SANDERS, Jr., Gulf Coast News Agency, Inc.,Trans World America, Inc., a/k/a TWA, Inc., andWilliam Walter, Defendants-Appellants.
No. 77-5715.
United States Court of Appeals, Fifth Circuit.
Sept. 18, 1980.

Appeals from the United States District Court for the Middle District of Florida; Wm. Terrell Hodges, Judge.


1
Glenn Zell, Atlanta, Ga., for Sanders, Gulf Coast News Agency, Inc. and TWA.


2
W. Michael Mayock, Los Angeles, Cal., for William Walter.


3
Donald B. Nicholson, Philip Wilens, Chief, Dept. of Justice, Govt.  Regulations & Labor Sec., Crim. Div., Washington, D. C., for plaintiff-appellee.


4
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


5
Before WISDOM, AINSWORTH and CHARLES CLARK, Circuit Judges.

PER CURIAM:

6
The court has received the order of the Supreme Court of the United States and its docket numbers 79-67 and 79-148, ---- U.S. ----, 100 S.Ct. 2395, 65 L.Ed.2d ----, pertaining to this case wherein the Court has stated in pertinent part:


7
[I]t is ordered and adjudged by this Court that the judgment of the United States Court of Appeals in these causes is reversed with costs, and that these causes are remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in conformity with the opinion of this Court.


8
Pursuant to that direction this court, upon further consideration, now orders that the judgments appealed from in this case, 5th Cir., 592 F.2d 788, rehearing denied 5th Cir., 597 F.2d 63, be reversed and the case is remanded to the United States District Court for the Middle District of Florida for further consideration in conformity with the opinion of the Supreme Court of the United States dated June 20, 1980.


9
REVERSED AND REMANDED.